UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                           FILED
                                                                                           NOV ~ 6 1009
                                               )                                     Clerk, U.S. Distnct dilU
Kareemah Bell-Boston,                                                                  Bankruptcy Courts
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )       Civil Action No.            09 2092
                                               )
Roxanne Crooks-Philips,                        )
                                               )
               Defendant.                      )


                                   MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application, and dismiss the

complaint.

       The complaint alleges that the plaintiff went to the Volunteer Services & Senior

Connection Department for Providence Hospital, where the manager of volunteer services told

her that two other people -   unidentified except by name - did not like the plaintiff s attitude.

See Complaint at 1. Plaintiff seeks us "a trial date for on-going discrimination." Id.

        Federal district courts have jurisdiction in civil actions arising under the Constitution,

laws or treaties of the United States, see 28 U.S.c. § 1331, and in civil actions in matters where

the controversy exceeds $75,000 and is between citizens of different states, see 28 U.S.c.

§ 1332(a). Here, however, the complaint does not explicitly identify a basis for this Court's

jurisdiction. As "attitude" is not an impermissible basis for discrimination under federal law, the

complaint does not identify a claim arising under the laws ofthe United States. As the complaint

does not identify any amount in controversy, it does not satisfy the requirements for diversity
jurisdiction. Accordingly, the Court will dismiss the complaint without prejudice for lack of

subject matter jurisdiction. An appropriate order accompanies this memorandum opinion.